Title: To John Adams from François Adriaan Van der Kemp, 18 February 1812
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear Sir!
Olden barneveld 18 Febr. 1812.

Having been prevented to answer your favours of Dec. 19 Last and Jan. 9 thro Severe head-ache during a forthnight and a Succeeding cold—which is not yet past, I now begin to renew my former course—altho I am compelled to hold in the reins.
In the former you insinuated to have Send me by Col. William Stevens Smith two first vol. of Amer. Acad—with the promise of procuring me this Summer the 3d—for Both which gifts you will receive mÿ cordial thanks.
You mention the Stupendous increase of our State in twenty years when I arrived in it—it did not contain 300000 Souls—more than the half of its increase are Yankees—thus you are better calculated—than I am—if theÿ are prone—to abuse power—and if So—which I do not believe—theÿ would constitute the only race on earth with that Singular Character. It remains however, an undeniable fact, that our vast wild Lands would not now have been cultivated without that hardÿ—entreprising race.
I hope yet and ardently praÿ—that more maÿ be graciously averted—I could wish to end mÿ days in peace. But—whatever maÿ be the result of our Broils—Oneyda Countÿ is in my opinion—as Safe and desirable Spot—as anÿ one in the Union. If I enjoÿ peace and contentment, So Selfish I become as my days advance, and am blessed, that mÿ Friends are happÿ—and wish me So—the intestine feuds and quarrels without or within the 17—or 170 United or Divided States, can but little disturb mÿ repose—At least I presume, it is so—perhaps I deceive my self—and would Soon perceive it, was I placed in other circumstances—but So alas! is man.
The manÿ different titles, which you, ludicrously enough adapt to the vaiegated Sketch of the proposed work maÿ or ought for a great part come in as ingredients—What you remark in the Same Spirit of badinage about Some Individuals—I observe—that although manÿ of them have acted no insignificant parts—it has been only in inferior—or Subordinate Stations—theÿ ought be brought forward—whenever—theÿ were the Secret Springs—by which the great machine was moved—otherwise—their presence—would clog the narrative—Such a work must not be composed in the Spirit of the flemish School—but it ought to be finished by a Michael-Angelo—Its contour must be majestic—everÿ feature expressive of  a masterlÿ workman Ship—and its coloriet fascinating—
You must permit me, my Dear Sir! to defend myself and mÿ friend Luzac—against an insimulation, in which—you will do us the justice—that we did not deserve to be included—Warm Enemies of the Stadholder our hatred towards England was not less ardent—but no intermixture of complaisance and kindness towards france lurked in our Breasts—We were too well acquainted with that Court and Nation, to be duped, and betray’d as our honest frends were—we hated the British—for their Domineering Spirit—altho we admired the Nation. It was our unhappÿ Situation—that with a Brittish alliance we were enslaved bÿ the Stadholder—without it—we became Subjugated by the French. The Foes of Philip the ii were in the Tomb of the Capulets—Rich merchants remained—and all—as you know—was lost.
I received the 2 vol. of Mem: and Quincy Adams Lectures—This is a happy omen for the year 1812—mr Busti Send me Alfieri and mrs Adams a work of her beloved Son. After the Death of mrs Margareth Livingston I could not imagine—that here—I Should receive Such a favor—much less—from your Ladÿ—The manner too enhances the value of the gift—Mappa wished—that the contemplated work was executed—but fears—if your Son declines it, that it Shall never be well undertaken—much less well executed here—It might be done in Europe—I know not—if the Sketch deserves a publication—but if So—I know none Publisher—to answer the purpose—to wit—to make it publicly known—Thus after all it will remain between you—and a few correspondents—to be eaten at lenght by the worms—In my opinion—with the assistance of a few understrappers for the Historical compilations—a man as Q. A—might complete it in 2 or 3 years. The only difficulty he might to have to Struggle with—maÿ be the exuberant luxuriancÿ of his genius—But may hap ignorance of his accomplishment creates this Suspicion—He maÿ possess Sufficient powers to curb it, and write as chaste as Thucydides or Xenophon—If all these wishes are visionarÿ—it matters not—it pleases me—to indulge in these.
I have pervolved the Mem: They are—to Say the least—not inferior to the productions of her Elder Sister—as a Fellow—of that Society—I dare not expose her nakedness—but the President of the Am. Acad—will allow me the libertÿ of my remarks—He would do So—if it was his own work—and then I Should humbly ask Him, to explain to me in plain English—what it is pag. 16 “when eternity itself Shall be absorpt in the Self existence of the Diety—after all things Shall be ingulphed in it.—and yet the blessed Souls escape Save” I can readily excuse this—in Such a worthy man as your Predecessor—but it ought to have been pruned—He wanted one—in casas descendat judius aures—Pag. 419. Datura pericarpüs Sponasis, erectis ovatis. Linn. 
This is not fully accurate—it is not only folüs ovatis—but folüs ovatis dentatis.
The dozis is ½ grain in the morning and evening—may be increased to 1½ even 2—but gradatim—by an expert Physician—By making the extract—as a Frend—Dr. v. d. Heuvell—warned me—care Should be taken against the exhalations. Dr Storck did use it with Success in insanity, and Spasmodic cases, He found it noxious in an inveterate epilepsÿ
Pag. 420 Hyoseiamus—has been employ’d with Success by Dr. Storck.
474. Tutsan—the word is Tout-Saint.
vol. ii. Prismatic colours orange—green—purple—composed—Dr. Tenney’s conjecture Struck me bÿ its novelty —and Seeming truth—It might be verified bÿ experiments—I see no impossibilitÿ, to institute them—to ascertain the fallacÿ of the appearance—or evince the truth—either by more prisms—placed in various positions—or bÿ intercepting bÿ a prismatic rod—either of the Suspected colours, and by thus bending receiving these upon another prism—
As I have dared to insinuate—that even the President of the Am. Academÿ could write incorrectlÿ, and it Seems Pres. Bowdoin did So—it must be a Venial Sin to observe it in a Fellow—vol. ii P. ii Pag. 73. I was Struck with Benj. De Witt powers of eloquence—Speaking of Collections of Nat: Hist towards which He contributed “They exhibit in One View the Nat: Hist: of a whole Countrÿ—or of the whole world in proportion to their extent—They open to our eyes numerous pages in the book of Nature, and allow us at once to read her beautiful and marvellous works” But this is nothing yet—how deep dives that daring fellow in the Sea of Bathos, “They present to us an elegant compendiem of the Creation, condensed in the Small Space of a Room” That man never heard at Cambridge Quincÿ’s Lectures—Compare this Tirade with one of J. J. “le cabinet d’Emile est plus riche que ceux des Rois; ce cabinet est la terre entiere. Chaque chose y est a Sa place—Le Naturaliste, qui en prend Soin, a rangé le tout dans un fort bel ordre. D’aubenton me feroit pas mieux. What an exquisitely delicate praise is in that last expression—what grandeur in the former. To avoid a relapse—I intermingle my Studies—by Metastasio—what an amiable and delightful writer is that Abbé—He can make me weep—He often enraptures me.
I include a few additions to the Sketch—it must yet remain incorrect—but I Shall give it up ere long for another Doll
Continue to favour me—as you have done Since more than thirty years with your frendship—you know I am with the highest regard— / your affectionate and high obliged Friend!

Fr. Adr. vander Kemp